DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed February 22, 2021.   In the applicant’s reply; claims 2-3, 7, and 16-20 were amended.  Claims 1-20 are pending in this application.

Response to Arguments
Applicants' amendments filed on February 22, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on November 27, 2020.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 16-20 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-20 under 35 U.S.C. 103(a) as being unpatentable over Chen (US Patent US 7,787,656 B2), hereby referred to as “Chen”, in view of Yedla et al. (US PGPub US 2018/0158189 A1), hereby referred to as “Yedla”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, the system of Claim 7, the medium of Claim 16 which specifically comprises the following features in combination with other recited limitations:
- A method comprising: 
- receiving, from an image capturing device on a vehicle, image data representing an environment; 
- inputting, into a machine learned model, at least a portion of the image data; 
- receiving, from the machine learned model, an indication of a head represented in the image data, the indication of the head comprising a first bounding box; 
- determining, based at least partly on the indication of the head, that a pedestrian is present in the environment; 
- determining, based at least partly on the indication of the head, an indication of the pedestrian, the indication of the pedestrian comprising a second bounding box; 
- providing the indication of the pedestrian to at least one of a planning component or a prediction component of the vehicle for determining a trajectory along which the vehicle is to travel; 
- and controlling the vehicle based at least partly on the trajectory.
These limitations and their equivalents are recited in independent claims 1, 7 and 16, making these claims allowable subject matter. Likewise claims 2-6 are dependent upon claim 1, claims 8-15 are dependent on claim 7, and claims 16-20 are dependent upon claim 15. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

method recited in claim 1, nor the apparatuses recited in claim 7 and claim 26. Chen was directed to overall pedestrian detection using blob-detection, while Yedla applied machine learning to identify regions of interest in image data. Both Chen and Yedla were used in combination to reject the claims, but Applicant’s arguments submitted on pages 12-14 of Remarks dated February 22, 2021, were persuasive.  Specifically, the use of Chen still failed to disclose a an image capturing device on a vehicle, as required by independent claim 1, or determining, based at least partly on the indication of the head, that a pedestrian is present in the environment, as required by independent claims 1, 7 and 16. These features are key to the inventive concept and as such efforts were made to revise the search to be more focused on these key features. Styles was determined to be pertinent to the overall field of endeavor as Styles does forecast pedestrian trajectory with machine-annotated training data. However, Styles specifically uses a centroid-based approach and actually teaches away from the use of head detection, as it being reactionary, as opposed to being anticipatory for pedestrian detection (page 717, section IIA Related Work Pedestrian Trajectory Forecasting) and further being time consuming and challenging (page 717, section Introduction). The claims inherently require the detection of pedestrians using head detection, and as a result were not taught by the references alone or in combination. As a result, the application is placed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

April 24, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662